Case: 2:20-cv-01744-EAS-CMV Doc #: 10 Filed: 06/19/20 Page: 1 of 6 PAGEID #: 48

FILED
RICHARD 8. Ae
UNITED STATES DISTRICT COURT CLERK Or a0

SOUTHERN DISTRICT OF OHIO wn pM 12 1
EASTERN DIVISION 9970 JUN 1S
2 nps lah. uM VARY
JOHN ALLEN, Uo. eis or 3 as
Plaintiff, Civil Action: 2: :20-cv-1744) Paes

Vv.

EBAY, INC.,

JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Chelsey M. Vascura

Defendant.

OPINION AND ORDER

This matter is before the Court on the Objection filed by Plaintiff to the Report and

Recommendation issued by the Magistrate Judge on April 10, 2020. (ECF No. 2.) For the

reasons that follow, the Court OVERRULES the Objection, ADOPTS the Report and

Recommendation, and DISMISSES this action pursuant to 28 U.S.C. § 1915(e)(2).

L

The Magistrate Judge set forth the facts alleged in the Complaint accurately and the Court

adopts that recitation here:

According to the Complaint, Plaintiff placed an advertisement with
Defendant, eBay, Inc., to sell items for $4,470,000. When Plaintiff's items failed to
sell, he attempted to re-list the item with the discounted price of $3 million, but
could not do so because Defendant had suspended his account. Plaintiff represents
that Defendant’s suspension of his account occurred in 2012. (See Pl.’s Compl. 3,
ECF No. 1-1 at PAGEID # 4 (“The 2012 agreement in force when Plaintiff[’]s
account was suspended .. . .”).) Plaintiff appears to allege that Defendant’s
suspension of his account, together with “various acts forming a pattern of
racketeering” violates the Racketeer Influenced and Corrupt Organizations Act[, 15
U.S.C. § 15 (RICO”) and also the Hobbs Act[ 18 U.S.C. § 1951]. Plaintiff
acknowledges that Defendant could take certain actions against his account had he
committed certain violations, but alleges that his “compliance has consistently been
above standard.” (/d. at PAGEID # 6.) Plaintiff also acknowledges that under his
agreement with Defendant, certain lawsuits must be brought in California, but
makes clear that he is not bringing a breach-of-contract or other state-law claim
based upon Defendant’s suspension of his account, but is instead pleading a pattern
of extortion and racketeering activity and advancing violations claims under RICO
and the Hobbs Act.
Case: 2:20-cv-01744-EAS-CMV Doc #: 10 Filed: 06/19/20 Page: 2 of 6 PAGEID #: 49

In terms of relief, Plaintiff seeks monetary damages.
(R&R at 2.)

The Magistrate Judge reviewed the pro se Complaint and issued an Order and Report and
Recommendation granting Plaintiff in forma pauperis status and recommending that the case be
dismissed in its entirety for failure to state any claim upon which relief could be granted. (ECF
No. 2.) Plaintiff then filed an Amended Complaint (ECF No. 4) and a timely Objection (ECF
No. 5).

If.

Ifa party objects within the allotted time to a report and recommendation, 28 U.S.C.

§ 636(b)(1) provides that a district court “shall make a de novo determination of those portions of
the report or specified proposed findings or recommendations to which the objection is made.

The district court may accept, reject, or modify, in whole or in part, the findings or
recommendations made by the magistrate.”

The federal in forma pauperis statute is “designed to ensure indigent litigants have
meaningful access to the federal courts.” Neitzke v. Williams, 490 U.S. 319, 324 (1989) (citing
Adkins v. E. I. Dupont De Numours & Co., 335 U.S. 331, 342-43 (1948)). Recognizing,
however, that a litigant whose costs are assumed by the public “lacks economic incentive to
refrain from filing frivolous, malicious, or repetitive lawsuits,” Congress included subsection (e)
authorizing federal courts to dismiss certain claims sua sponte. Id. Courts may, sua sponte,
dismiss claims which they determine are “frivolous or malicious” or “fail[] to state a claim on
which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(i) & (ii); Neitzke, 490 U.S. at 324.

Additionally, complaints must satisfy Federal Rule of Civil Procedure 8(a), requiring a

“short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.
Case: 2:20-cv-01744-EAS-CMV Doc #: 10 Filed: 06/19/20 Page: 3 of 6 PAGEID #: 50

Civ. P. 8(a)(2). The Supreme Court’s standards articulated to govern dismissals under Federal
Rule of Civil Procedure 12(6)(6) for failure to state a claim apply also to § 1915(e). Hill v.
Lappin, 630 F.3d 468, 47071 (6th Cir. 2010). Rule 8(a) “imposes legal and factual demands on
the author of complaints.” 16630 Southfield Ltd. P’ship v. Flagstar Bank, 727 F.3d 502 ,504
(6th Cir. 2013).

In evaluating a complaint to determine whether it states a claim upon which relief can be
granted under Rule 12(b)(6), a court must construe it in the light most favorable to the plaintiff
and determine whether the factual allegations present any plausible claim. Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662 (2009) (clarifying
the plausibility standard articulated in Twombly). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Jgbal, 556 U.S. at 678. The plausibility of an
inference depends on many considerations, “including common sense and the strength of
competing explanations for the defendant’s conduct.” Flagstar Bank, 727 F.3d at 504. Although
a plaintiff's complaint need not contain “detailed” factual allegations, its “[flactual allegations
must be enough to raise a right to relief above the speculative level on the assumption that all the
allegations in the complaint are true.” Twombly, 550 U.S. at 555.

“Pro se complaints are to be held ‘to less stringent standards than formal pleadings
drafted by lawyers,’ and should therefore be construed liberally.” Garret v. Belmont County
Sherriff’s Dep’t, 374 F. App’x 612, 614 (6th Cir. 2010) (Citing Haines v. Kerner, 404 U.S. 519,
520 (1972)). However, this lenient treatment has limits, “a pro se pleading must provide the
opposing party with notice of the relief sought . . . it is not within the purview of the district court

to conjure up claims never presented.” Frengler y. GM, 482 F. App’x 975, 977 (6th Cir. 2012).
Case: 2:20-cv-01744-EAS-CMV Doc #: 10 Filed: 06/19/20 Page: 4 of 6 PAGEID #: 51

TH.

Plaintiff objects to the Report and Recommendation, arguing that it offers as the “sole
reason” for dismissal that his Complaint “‘fail[s] state a claim.” Plaintiff contends that his
Complaint and Amended Complaint comply with Rule 8 of the Federal Rules of Civil Procedure
and queries: “How can the court believe he has failed to state a claim? Is the court trying to say
that this should be a state action rather than federal even though Plaintiffs’ claims are cognizable
in federal courts? Additionally, this case should not be dismissed before service of process, the
court would be acting as an advocate for defendants without the defendants even knowing they
were sued.” Plaintiff further states that “[a]ny alleged errors in the complaint are hopefully
corrected in Plaintiff's Amended Complaint.”

Plaintiff's Objection misapprehends the nature of a § 1915(e) screen and dismissal under
Federal Rule 12, the standards that are forth above. Federal courts are tasked with review of
complaints filed under the in forma pauperis statute to determine whether they should proceed.
There is nothing unique about the Magistrate Judge’s decision. The Recommendation did not
indicate that RICO or the Hobbs Act claims are not recognized in federal court, but rather that
even accepting Plaintiff's allegations as true and making reasonable inferences in his favor, he
has failed to state any claim upon which relief could be granted under either of these statutes.
The Court below makes its de nove review of Plaintiff's allegations in his Complaint and
Amended Complaint.

A. RICO

As the Magistrate Judge correctly explained, civil RICO claims are subject to a four-year

statute of limitations period. Rotella v. Wood, 528 U.S. 549, 552, 557 (2000). “The four- year

period begins to run when a party knew, or through exercise of reasonable diligence should
Case: 2:20-cv-01744-EAS-CMV Doc #: 10 Filed: 06/19/20 Page: 5 of 6 PAGEID #: 52

have discovered, that the party was injured by a RICO violation.” Sims v. Ohio Cas. Ins. Co.,
151 F. App’x 433, 435 (6th Cir. 2005). In this case, the injury about which Plaintiff complains
(i.e., the suspension of his account, which precluded him from placing an advertisement to sell
items for $3 million}—occurred in 2012. Thus, this action was filed several years after the
expiration of the 2016 deadline. Consequently, even accepting all of the allegations in the
Complaint and Amended Complaint as true, Plaintiff's RICO claim is barred by the statute of
limitations and must be dismissed.

Additionally, as the Magistrate Judge correctly found, Plaintiff's RICO claims would be
subject to dismissal even if they were not time barred. A plaintiff seeking to advance a civil
RICO claim “must plead the following elements: ‘(1) conduct (2) of an enterprise (3) through a
pattern (4) of racketeering activity.” Moon v. Harrison Piping Supply, 465 F.3d 719, 723 (6th
Cir. 2006) (quoting Sedima,S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 (1985)). Further, any such
claim must allege an illicit agreement “to participate directly or indirectly in the affairs of an
enterprise through the commission of two or more predicate crimes.” Heinrich v. Waiting Angels
Adoption Servs., 668 F.3d 393, 411 (6th Cir. 2012) (quoting United States v. Sinito, 723 F.2d
1250, 1261 (6th Cir. 1983)). Finally, a plaintiff advancing a civil RICO claim must allege injury
to business or property. See 18 U.S.C. § 1964(c). In the instant action, Plaintiff's civil RICO
claims lacks the factual specificity required under Iqbal. Specifically, Plaintiff's allegations of
criminal enterprise, like his allegations of a pattern of racketeering activity, are conclusory and
unsupported by specific plausible factual allegations supporting a claim for any of the predicate
offenses. Thus, even if Plaintiff's RICO claims were timely, those claims wouid still be subject

to dismissal under § 1915(e) for failure to state a claim upon which relief could be granted.
Case: 2:20-cv-01744-EAS-CMV Doc #: 10 Filed: 06/19/20 Page: 6 of 6 PAGEID #: 53

B. Hobbs Act

Plaintiff also purports to advance claims under the Hobbs Act, which is a criminal statute
that “criminalizes robbery accomplished by using or threatening force against ‘person or
property.’” United States v. Camp, 903 F.3d 594, 600 (6th Cir. 2018) (quoting 18 U.S.C. §
1951(b)(1)). Because the Hobbs Act is “a criminal statute that does not provide a private right of
action,” Stanard v. Nygren, 658 F.3d 792, 794 (7th Cir. 2011), Plaintiff—as a private citizen—
cannot recover civilly for violations of the Hobbs Act. See Saro v. Brown, 11 F. App’x 387, 388
(6th Cir. 2001) (“Violations of these [mail and wire fraud] sections of the federal criminal code
do not give rise to independent causes of action.”); Moralez v. Moore, No. 2:17-cv-10567, 2017
WL 9802881, at *6 (E.D. Mich. Nov. 21, 2017) (finding that civil claims brought under Hobbs
Act must be dismissed because the Hobbs Act is a criminal statute without a private right of
action); Hopson v. Shakes, No. 3:12-CV—722-M, 2013 WL 1703862, at *2 (W.D. Ky. Apr. 19,
2013) (holding that federal extortion statute “is a criminal statute, and federal courts have
consistently found that the Hobbs Act does not support a private cause of action”) (internal
quotation marks omitted). Plaintiff's Hobbs Act must therefore be dismissed pursuant to §
1915(e) for failure to state a claim upon which relief could be granted.

IV.

For the reasons set forth above, the Court OVERRULES the Objection, ADOPTS the

Report and Recommendation, and DISMISSES this action pursuant to 28 U.S.C. § 1915(e)(2).

IT IS SO ORDERED.

6-19-2026 LW
DATE EDMOND A. SARGUS, JR.
U STATES DISTRICT JUDGE
